PER CURIAM
The movant, Mark Westergaard, appeals the judgment entered by the Circuit Court of St. Louis County denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief relying on State v. Bazell , 497 S.W.3d 263 (Mo. banc 2016). We have reviewed the parties' briefs and the record on appeal and find no clear error. Rule 24.035. An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the motion court's judgment denying the movant's Rule 29.15 motion for post-conviction relief. Rule 84.16(b)(2).